By the Court.
The St. of 1874, c. 404, which provides that “ all persons becoming parties to promissory notes payable on time, by a signature in blank on the back thereof, shall be entitled to notice of the non-payment thereof, the same as indorsers,” cannot, consistently Avith settled rules of interpretation, be construed to require, or to have been intended to répiire, any additional act to fix a liability under a positive and unconditional contract made before its passage.

Exceptions overruled.